Citation Nr: 0026549	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for a 
left ankle sprain, claimed as a right ankle fracture.  A 
scheduled personal hearing was canceled at the veteran's 
request.  

The RO characterized the issue in this matter as one for 
service connection for a left ankle sprain claimed as a right 
ankle fracture.  The Board has recharacterized the issue as 
one for a bilateral ankle disability.  Case law provides that 
when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  In this case, the veteran has been advised 
of the laws and regulations pertaining to service connection.  
He has also been afforded an opportunity to present argument 
and evidence in support of his claim.  The Board notes that a 
personal hearing was canceled at the veteran's request.  The 
Statement of the Case and the Supplemental Statement of the 
Case adequately apprised the veteran of the evidence that the 
RO considered in this matter.  Thus, the Board's 
recharacterization of the issue in this matter results in no 
prejudice to the veteran.  


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral ankle disability is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral ankle disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from February 1953 to February 
1955.  The service entrance examination report, dated in 
February 1953, shows that the veteran's lower extremities and 
musculoskeletal system were normal.  Service medical records 
show that in November 1953, the veteran twisted his left 
ankle while walking.  On examination, the veteran reported a 
history of a left ankle fracture in 1950.  X-ray examination 
of the left ankle at that time was reported as showing post 
dislocation of the lateral malleolus.  The impression was 
dislocation of the lower end of the left fibula.  The 
diagnosis was dislocation of the left ankle joint, left 
lateral malleolus.  On further review of the X-rays that same 
day, no evidence of dislocation was noted.  The report notes 
that the marked swelling and tenderness were comparable with 
a sprain.  A short leg walking cast was applied and removed 
later that month.  At that time, the diagnosis was changed to 
left ankle sprain.  Treatment records dated in 1954 show 
complaints for right and left knee pain.  The remaining 
service medical records are negative for complaints or 
treatment for an ankle injury.  The separation examination, 
dated in February 1955, showed that the veteran's lower 
extremities and musculoskeletal system were normal.  

In his application for compensation, received in May 1998, 
the veteran indicated that he had broken his right ankle 
during service.  He reported having had treatment for a 
broken right ankle in 1954.  

In a statement in support of his claim, received in May 1998, 
the veteran stated that he had never received treatment for 
his ankle, but that it had always been weak and painful.  The 
veteran stated that as a result, he had arthritis and had had 
to quit his job as a meat cutter after 40 years, in 1997, 
because the pain with prolonged standing became unbearable.  

In his substantive appeal, VA Form 9, dated in May 1999, the 
veteran stated that he had arthritis in both ankles as a 
result of an injury during service.  

VA outpatient treatment records, dated from March 1998 to May 
1999, show that the veteran complained of pain in both 
ankles, heel spurs and foot pain.  He reported a history of 
traumatic arthritis secondary to a fracture in service in 
1953, left or right ankle.  A treatment record dated in May 
1999 indicates that X-ray examination in March 1998 showed 
bilateral degenerative joint disease.  

Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).  If a claim is not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical 
diagnosis or an opinion as to medical causation, competent 
medical evidence is required).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a 
bilateral ankle disability must be denied as not well 
grounded.  

The veteran contends that his current bilateral ankle 
disability is due to an in-service injury in 1954.  In this 
case, the post-service evidence includes a diagnosis of 
degenerative joint disease many years after service.  The 
service medical records show that the veteran sprained his 
left ankle during service in November 1954.  The veteran also 
has reported that he has had continued pain in his ankles 
since the in-service injury.  

The Board first recognizes that the veteran is currently 
diagnosed with bilateral degenerative joint disease 
(arthritis).  However, the veteran has provided no evidence 
in support of his claim that the acute ankle injury suffered 
during service is related to the current diagnosis.  Absent 
evidence of a nexus between the in-service injury and the 
current disability, the veteran is unable to establish a 
well-grounded claim.  

The veteran did not file a claim for service connection until 
more than 40 years after service.  The determinant issue in 
this case is whether the veteran's current bilateral ankle 
disability is attributable to the in-service injury in 1954 
or is otherwise related to service.  This is a question of 
medical etiology; therefore, competent medical evidence is 
required to well ground the claim.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

There is nothing in the post-service medical records that 
links the current bilateral degenerative joint disease to 
service.  The veteran has not provided or identified 
competent medical evidence of a nexus between any in-service 
injury and his current condition.  The only evidence relating 
the current bilateral ankle disability to an in-service 
injury consists of statements from the veteran.  The evidence 
does not establish that the veteran possesses a recognized 
degree of medical knowledge; therefore, his own opinions as 
to medical diagnoses and/or causation are not competent.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Absent competent 
evidence of a link between an in-service injury and the 
current condition, the claim is not well grounded.  

The Board acknowledges that the veteran alleges continuity of 
symptomatology even though the claims file is negative for 
contemporaneous evidence of complaints of, or treatment for a 
left or right ankle disability prior to 1998.  In any event, 
no competent evidence of a nexus between his current 
condition and an in-service injury has been provided.  
Essentially, the veteran argues that his claim is well 
grounded under the 38 C.F.R. § 3.303(b) continuity-of-
symptomatology alternative criteria and Savage v. Gober, 10 
Vet. App. 488 (1997).  

Although the veteran's report of ongoing bilateral ankle pain 
may establish evidence of post-service continuity of left 
ankle symptomatology, this does not satisfy the third element 
of a well grounded claim under section 3.303(b).  The Board 
finds that the veteran has not submitted sufficient evidence 
of nexus between the present disability and the post-service 
symptomatology.  The record on appeal does not contain any 
medical opinion indicating that the veteran's current 
bilateral ankle disability is related to any ankle problem in 
service or to the claimed continuity of symptomatology.  The 
VA outpatient treatment records note the history given by the 
veteran of bilateral ankle pain since a fracture during 
service but it is simply information recorded by the 
examiner, and is unenhanced by any additional medical 
comment.  Thus, it does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
fact, there is a complete absence of medical evidence showing 
a link between any current ankle disability and any in-
service ankle injury.  Furthermore, X-ray examination of the 
left ankle in 1953 showed no dislocation and the diagnosis 
was a left ankle sprain.  Moreover, while the veteran claims 
he fractured his right ankle during service in 1954, the 
service records do not reflect that he injured his right 
ankle during service.  The Board notes that the veteran 
complained of bilateral knee pain in 1954 but the records do 
not reflect complaints of ankle problems in 1954.  This is 
not a case where lay testimony is competent to provide the 
required evidence of a nexus.  Although the veteran, even as 
a layperson, is competent to describe that he has experienced 
pain in the ankles, he is not competent to provide a medical 
conclusion as to the cause of such pain.  Consequently, 
continuity of symptomatology will not well ground this claim.  
See Clyburn v. West, 12 Vet. App. 296 (1999)

As the veteran's claim for service connection for a bilateral 
ankle disability is not well grounded, the doctrine of 
reasonable doubt has no application to this case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).  

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  That argument, which has been answered 
many times in the past, lacks merit.  See Meyer v. Brown, 9 
Vet. App. 425 (1996) and Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997).  

As the veteran's claim for service connection for a bilateral 
ankle disability is not well grounded, the doctrine of 
reasonable doubt has no application.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); Mcknight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a bilateral ankle disability is 
denied.



		
	JAMES R. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

